DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to applicant’s communication filed August 25, 2022 in response to PTO Office Action dated May 25, 22.  The applicant’s remarks and amendment to the specification and/or claims were considered with the results that follow.
Claims 1-20 have been presented for examination in this application.  In response to the last Office Action, claims 1, 8, and 15 have been amended.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Connor et al. (US# 2018/0373553) in view of Eshwarappa et al. (US# 2017/0168715).



 Regarding claim 1, Connor et al. teaches a method for integrating disaggregated memory in a cloud computing environment by one or more processors comprising:
dynamically identifying and monitoring both local memory (near memory) associated with an operating system (OS) [0015;  VMs inherently require an OS upon which to run, and may run their own separate OS’s] and disaggregated memory (far memory [0035, lines 1-7; 0044, lines 1-7] and 
migrating candidate data between the local memory associated with the OS [see also 0015] and disaggregated memory according to a dynamic set of migration criteria [0036, lines 3-8].
What Connor et al. does not clearly recite is that wherein the migration is performed transparently to the OS by integrating (at least) the disaggregated memory with a kernel non-uniform memory access (NUMA) architecture associated with the OS.  Eshwarappa et al. teaches a VM system where an OS kernel includes a NUMA optimizer designed for migrating data stored in memory between NUMA nodes CPUs and memory disaggregated from local memory) [0038, lines 1-13].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the VM system of Connor et al. to include the VM controlled NUMA system of Eshwarappa et al., because then NUMA nodes may comprise individual CPUs and memory in a format to increase processing capacity, as taught by Eshwarappa et al. [0003].

Regarding claim 2, Connor et al. teaches further including migrating the candidate data between different memory tiers of the local memory or the disaggregated memory, wherein the local memory and the disaggregated memory include a plurality of memory types and performance characteristics [near memory comprises faster memory types than far memory, where the types represent the tiers; 0026, lines 12-20; 0029, lines 15-23].

Regarding claim 3, Connor et al. teaches further including balancing the candidate data between the local memory and the disaggregated memory based on access frequency of the candidate data [0002, lines 1-5; 0031, lines 13-16; frequent use may result in dynamic workload rebalancing].

Regarding claim 4, Connor et al. teaches further including minimizing a performance penalty of the disaggregated memory by migrating the candidate data from the disaggregated memory to the local memory [0038, lines 3-13; 0043, lines 4-16; increasing performance based on at least caching and memory type].

Regarding claim 5, Connor et al. teaches further including controlling the local memory and the disaggregated memory by an operating system [0015;  also, although not explicitly recited, the memories would inherently be controlled via an overriding operation system found on associated servers and also at the BIOS level].

Regarding claim 6, Connor et al. teaches further including ranking available memory domains associated with the local memory and the disaggregated memory based on the dynamic set of migration criteria [0029, lines 1-7; the need for load balancing and reliability/fault-tolerance predicates using the different types of memory relative to speed, latency, and volitivity; see also 0041, lines 11-24].

Regarding claim 7, Connor et al. teaches further including: determining computational performance from each of the local memory and the disaggregated memory based on migrating the candidate data between the local memory and disaggregated memory, wherein the dynamic set of migration criteria includes at least access frequency, access latency, and performance characteristics [0041, lines 11-24];
collecting feedback information from the local memory and the disaggregated memory [feedback not claimed to be related to above determination; 0036, effective load balancing requires at least knowing load of both sets of memory]; and
initializing a machine learning mechanism to adjust the dynamic set of migration criteria based on the feedback information [mechanism only initialized as claim does not indicate associated adjusting operation actually occurs; 0036, resource manager and/or management logic determine need to enact migration].


Claims 8 and 15 recite claim language similar to that of claim 1, and are rejected for the same reasons as claim 1.
Claims 9 and 16 recite claim language similar to that of claim 2, and are rejected for the same reasons as claim 2.
Claim 10 recites claim language similar to that of claim 3, and is rejected for the same reasons as claim 3.
Claims 11 and 17 recite claim language similar to that of claim 4, and are rejected for the same reasons as claim 4.
Claims 12 and 18 recite claim language similar to that of claim 5, and are rejected for the same reasons as claim 5.
Claims 13 and 19 recite claim language similar to that of claim 6, and are rejected for the same reasons as claim 6.
Claims 14 and 20 recite claim language similar to that of claim 7, and are rejected for the same reasons as claim 7

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Venkatasubramanian et al. (US# 2015/0052287) teaches related NUMA clients.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN R PEUGH/Primary Examiner, Art Unit 2133